DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 10 & 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keyaki et al. (US CN 103960833).
Keyaki et al. disclose the following claimed limitations:
* Re clm 1, a marking device/a decorative portion forming mechanism, 1/ for performing a marking process onto a long object (paras 0060-0069, figs 1-3);
* a driving source /roller driving source/ (paras 0060-0069, figs 1-3);
* a marking unit/first & second pressing rollers each having rotational axis, 2,3,2a/ that performs a circular motion in accordance with a driving force supplied from the driving source, (paras 0060-0069, figs 1-3);
* wherein while the long object is being transferred, marks are applied onto the long object in accordance with the circular motion of the marking unit/the drive source for driving the first pressing roller, 2 and the second pressing roller, 3 to rotate, respectively and to mark the zipper during conveyance in correspondence with the circumferential movement of the first pressing roller 2 and the second pressing roller 3/ (paras 0060-0069, figs 1-3).


* Re clms 8 & 14, wherein the long object is a slide fastener, or a fastener chain for slide fastener, or a fastener stringer for slide fastener (paras 0060-0069, figs 1-3).

* Re clm 9, a marking method of performing a marking process onto a long object (paras 0060-0069, figs 1-3);
* transferring the long object by at least a pair of rolls/2,3/ (paras 0060-0069, figs 1-3);
* continuously applying marks onto the long object, while the long object is being transferred, based on a circular motion of a marking unit/1/ (paras 0060-0069, figs 1-3).

* Re clm 15, a method of manufacturing a fastener chain in which plural marks are applied along its elongated direction, the method (paras 0060-0069, figs 1-3);
* transferring the fastener chain by at least a pair of rolls (paras 0060-0069, figs 1-3);
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 11, 13 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keyaki et al. (US CN 103960833) in view of Murakami Mitsuo (JP 09183264).
Keyaki et al. disclose all of the claimed limitations except for the following:
* Re clm 3, wherein a circular motion speed of the marking unit is set to be substantially equal to a transfer speed of the long object at least when the marking unit performs a circular motion so as to approach the long object.

* Re clm 5, wherein the driving source has a rotational axis, and the marking unit/28/ receives a rotational force/rotating shaft, 59, support frame, 58./ from the driving source at a non-coaxial position offset to the rotational axis of the driving source.

* Re clm 6, a XY stage/support frame, 58/ that supports the marking unit/28/ such that the marking unit is allowed to perform a circular motion.



* Re clm 11 & 17, wherein a circular motion speed of the marking unit is set to be substantially equal to a transfer speed of the long object/fastener chain at least when the marking unit performs a circular motion so as to approach the long object.
Murakami Mitsuo disclose the following claimed limitations:
* Re clm 3, wherein a circular motion speed of the marking unit is set to be substantially equal to a transfer speed of the long object at least when the marking unit performs a circular motion so as to approach the long object (paras 0012-0033, clm 1, figs 5 & 7).

* Re clm 5, wherein the driving source has a rotational axis, and the marking unit/28/ receives a rotational force/rotating shaft, 59, support frame, 58./ from the driving source at a non-coaxial position offset to the rotational axis of the driving source (paras 0012-0033, figs 1-6).

* Re clm 6, a XY stage/support frame, 58/ that supports the marking unit/28/ such that the marking unit is allowed to perform a circular motion (paras 0012-0033, figs 1-6).

* Re clm 7 & 13, wherein the marking unit/28/ has at least one protrusion, and the mark is formed through the protrusion pressing, to a side the long object, a ribbon supplied between the marking unit and the long object (paras 0012-0033, figs 1-6).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein a circular motion speed of the marking unit is set to be substantially equal to a transfer speed of the long object at least when the marking unit performs a circular motion so as to approach the long object.; wherein the driving source has a rotational axis, and the marking unit receives a rotational force from the driving source at a non-coaxial position offset to the rotational axis of the driving source.; a XY stage that supports the marking unit such that the marking unit is allowed to perform a circular motion;  wherein the marking unit has at least one protrusion, and the mark is formed through the protrusion pressing, to a side the long object, a ribbon supplied between the marking unit and the long object.; wherein a circular motion speed of the marking unit is set to be substantially equal to a transfer speed of the long object/fastener chain at least when the marking unit performs a circular motion so as to approach the long object, taught by Murakami Mitsuo into Keyaki et al. for the purpose of preventing the occurrence of a variation in printing pressures.   
Allowable Subject Matter
Claims 4 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of a marking device that includes a controller that supplies to the driving source a drive signal that indicates an absolute position on a locus of one round of circular motion of the 
The primary reason for allowance of claim 12 is the inclusion of a method of performing a marking process that includes wherein the drive signal indicates an absolute position on a locus of one round of circular motion of the marking unit and changes in accordance with an increase of the detected transfer distance of the long object. It is this method step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KRISTAL FEGGINS/
Primary Examiner, Art Unit 2853